Citation Nr: 0315724	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for residuals of broken toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1944 to October 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
the veteran's residuals of broken toes and assigned a 
noncompensable disability evaluation, effective July 1998.

The Board notes that the veteran's claim for a compensable 
disability evaluation for residuals of broken toes was 
previously before the Board in October 2000.  At that time, 
the Board remanded the veteran's claim for additional 
development, namely, a VA examination.  A VA examination was 
performed in December 2000.  The case has now been returned 
to the Board for adjudication.


REMAND

The veteran claims entitlement to an initial compensable 
disability evaluation for residuals of broken toes on the 
basis that the currently assigned disability evaluation does 
not accurately reflect the severity of that disability.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, notice of the veteran's rights 
and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation, was not 
provided by the RO, as the VCAA was not yet enacted at the 
time of the issuance of the statement of the case.  As a 
consequence, the veteran's claim was certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.

However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, the veteran's claims must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of the VA are met.

A review of the record discloses that the veteran's claims 
file includes a March 1999 statement from David R. Hunter, 
D.P.M.  The statement from Dr. Hunter indicates that he first 
treated the veteran in August 1994 for multiple foot 
problems, including bursitis and inflammation.  Dr. Hunter 
also stated that an x-ray evaluation showed multiple healed 
fractures of the metatarsal bones, but that inflammation and 
edema of the veteran's forefeet appeared to be related to 
these fractures.  A review of the veteran's claims file 
indicates that the RO has not made an attempt to obtain the 
veteran's complete clinical records from Dr. Hunter.  In 
addition, it appears that the veteran receives treatment from 
the Iron Mountain VA medical center.  However, no additional 
VA treatment records for the time period prior to January 
2001 or from June 2002 to the present have been submitted and 
there is no evidence that the RO attempted to obtain these 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claim for service connection, the RO should 
again attempt to associate the records from Dr. Hunter and 
the VA with the claims file.

The Board also notes that the veteran was afforded a VA 
examination in December 2000 in connection with his claim for 
an increased disability evaluation for his residuals of 
broken toes.  A report of that examination and an addendum by 
a physician are associated with the veteran's claims file.  
Although the examination report discusses the veteran's 
complaints and the results of a physical examination of the 
veteran, the examination report does not include the clinical 
findings necessary to evaluate the veteran's disability under 
the Schedule for Rating Disabilities, and more specifically, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this 
regard, the Board observes that the VA examination did not 
address Dr. Hunter's assertion that the veteran's healed 
fractures caused inflammation and edema of the veteran's 
right and left forefoot.  In addition, the VA examination did 
not include any clinical correlations or distinctions between 
findings of peripheral vascular disease and neuropathy, as 
well as degenerative osteoarthritis, and the veteran's actual 
residuals of broken toes, if any.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
which does so).  See also Brady v. Brown, 4 Vet. App. 203, 
206 (1993) (a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.").  Likewise, the December 2000 VA examiner did not 
perform an x-ray to determine whether the veteran's 
osteoarthritis was related to the veteran's healed toe 
fractures.  Furthermore, the examination report failed to 
provide adequate diagnoses, and the VA examination report did 
not provide an adequate description of functional loss due to 
pain, weakened movement, or fatigability due to any residuals 
of the veteran's broken toes.  Therefore, the Board finds 
that the veteran should be afforded an additional VA 
examination to determine the veteran's current level of 
impairment.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder. 

3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his foot 
disorders.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  records from the Iron 
Mountain VA Medical Center for the period 
prior to January 2001 and from June 2002 
to the present and the veteran's complete 
clinical records from Dr. Hunter from 
1994 to the present.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded an 
examination by an orthopedist and/or 
podiatrist to ascertain the severity and 
manifestations of the veteran's 
residuals of broken toes, if any, 
including clinical findings correlating 
with the pertinent schedular criteria.  
The examining physician should review 
the claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his broken toes.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected residuals of broken 
toes and distinguish between symptoms 
and manifestations related to the 
veteran's residuals of broken toes and 
those related to the veteran's other 
nonservice-connected foot disabilities.  
The examiner must also include an 
explanation as to any findings of fixed 
deformity or stiffness of the toes.  
Whether there is any pain, weakened 
movement, or excess fatigability should 
be noted.  The examiner should describe 
whether pain found to be related to his 
broken toes significantly limits his 
functional ability.  To the extent 
possible, the VA examiner must provide 
an objective characterization as to the 
duration and severity of such 
exacerbations.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  If 
arthritis of the toes is present, the 
examiner should discuss the etiology of 
the arthritis.  If the arthritis of the 
toes is due to trauma, the examiner 
should opine as to whether his arthritis 
is related to the veteran's service-
connected broken toes.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


